DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/11/2022 has been entered.
Claims 1, 24-25, and 27-28 have been amended. Claim 2 has been canceled. Claims 1, 4-18, and 20-28 are pending and have been examined.

Response to Amendment/Arguments
Applicant’s arguments, see pp. 8-9, filed 5/11/2022, with respect to the rejection(s) of claim(s) 1, 25, and 28 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Brothers (US 20160358068).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-18, and 20-27 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the subsequent kernels" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of further examination, this limitation will be interpreted similarly to the language of claim 28, as “the subsequent kernel channels.” Claims 4-18 and 20-24 are rejected as being dependent upon a rejected base claim.
Claim 25 includes language similar to claim 1 and is rejected for the same reason noted above. Claims 26-27 are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 12-14, 16-18, and 20-28 are rejected under 35 U.S.C. 103 as being unpatentable over Ilias (US 20180137417), in view of Brothers (US 20160358068) and Ling et al. ("TaiJiNet: Towards Partial Binarized Convolutional Neural Network for Embedded Systems," 2018 IEEE Computer Society Annual Symposium on VLSI (ISVLSI), 2018).

Regarding claim 1, Ilias teaches:
	A method of reducing kernel computations; the method comprising: ordering a plurality of kernel channels to generate a set of ordered kernel channels based on a potential contribution of each of the plurality of kernel channels (Paragraph 0090; In one embodiment, and by means of a special devised training strategy, the elements of the vector SW during inference could reflect the significance of the corresponding convolutional kernel: A higher value for the element swi signifies that the specific kernel corresponding to this element has an increased influence on the overall inference computation process. Paragraph 0091; In this embodiment, a pre-specified number k of the most influential kernels, corresponding, for example, to the k larger elements of the vector SW are activated during inference. The number k is dictated externally through a special mechanism reflecting some constraint such as the available computational time, or available resources, battery power etc., and at a specific time instance of the inference session.);
determining whether to convolve one or more subsequent kernel channels of the ordered kernel channels (Paragraph 0069; during inference these coefficients have the role of kernel activation rules indicating whether the kernels that produce the corresponding channels need to be computed. Paragraph 0091, “a pre-specified number k of the most influential kernels, corresponding, for example, to the k larger elements of the vector SW are activated during inference” Note: when K = 1, only the most influential kernel is activated; therefore, subsequent kernel channels are not activated/convolved. When K > 1, then at least 1 subsequent kernel channel is activated.);
	wherein the step of determining whether to convolve subsequent kernel channels comprises considering the potential contribution of a … subsequent [kernel channel] in combination with the convolution output (Paragraph 0069; the values of the activation rules are calculated first, and if each value exceeds a threshold (446 in FIG. 4), that determines whether the corresponding kernel needs to be computed or can be omitted (not calculated). This model consider each value which mean it consider at least one or more subsequence kernel channels. Paragraph 0070; specifically says the LKAM influence the degree to which various convolutional kernels participate in the overall computational process.).
As noted in the 5/11/22 interview summary, Ilias does not expressly disclose considering the potential contribution of a plurality of the subsequent [kernel channels] in combination. However, this is taught by Brothers (¶ 0034, e.g. “For example, the system may calculate a base selection metric for each of the convolution kernels in a group. The system may utilize the base selection metric to select the base convolution kernel for the group from among the convolution kernels of the group.” Also ¶ 0046, e.g. “By increasing the threshold, for example, the system may generate fewer groups. Further, the number of operations required to compute convolutions will decrease proportionally”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Ilias’ kernel computation with Brothers’ kernel grouping in order to reduce the number of required computing operations as suggested by Brothers (see ¶ 0019).
	But Ilias does not explicitly teach wherein the potential contribution of a given kernel channel is an absolute sum of weights associated with the given kernel channel, such that a first kernel channel of the set of ordered kernel channels has the largest potential contribution, and convolving the first kernel channel of the set of ordered kernel channels with input data to produce a convolution output.
	However, Ling teaches:
	wherein the potential contribution of a given kernel channel is an absolute sum of weights associated with the given kernel channel (Section III. TAIJINET DESIGN, C. Partial Binarized Convolution, Kernel Grouping; In order to characterize the importance of each kernel, we have explored six criteria: (1); indicates that the potential contribution is calculated based on the absolute sum of weights of the kernel. Section IV. EVALUATION); 
such that a first kernel channel of the set of ordered kernel channels has the largest potential contribution (Selecting largest kernels. In contrast, the accuracy of quantizing kernels with the largest mean-l1 decreases rapidly with the increase of ratio, which indicates the important kernel tend to have larger mean-l1.).
convolving the first kernel channel of the set of ordered kernel channels with input data to produce a convolution output (Section III. TAIJINET DESIGN, C. Partial Binarized Convolution, Architecture Reconstruction; we rearrange the position of each kernel according to its resolution, as shown in the middle of Fig 2. As a result, each group of kernels form a new convolutional layer, and these two new parallel convolutional layers share the same input feature map and concatenate their output feature maps);
	Further, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to combine the method of Ilias and the method of Ling in order to reduce computation in a convolutional neural network. By reconstructing architecture, the multi resolution of parameters can be promoted from the kernel level to the layer level, which is beneficial for the utilization of hardware resources (Section III. TAIJINET DESIGN, C. Partial Binarized Convolution, Architecture Reconstruction).

Regarding claim 4, modified Ilias teaches the method of reducing kernel computations of claim 1, and Ilias also teaches:
	further comprising a step of processing the convolution output value using an activation function to produce an activation output value (Paragraph 0040; Directly after the convolutions an additive bias and nonlinearity (sigmoidal, hyperbolic tangent etc.) or a rectified linear unit (RELU, leaky RELU etc.) is applied to each feature map (34, 39 in FIG. 1)).

Regarding claim 5, modified Ilias teaches the method of reducing kernel computations of claim 4, and Ilias also teaches:
	wherein the activation function is any one of a rectified linear unit, a binary step, sigmoid or tanh activation function (Paragraph 0040; Directly after the convolutions an additive bias and nonlinearity (sigmoidal, hyperbolic tangent etc.) or a rectified linear unit (RELU, leaky RELU etc.) is applied to each feature map (34, 39 in FIG. 1). Paragraph 0087; the resulting binary activation vector SWt is the indicator of whether to apply the corresponding filtering kernels on the input data or skip the particular computations. Where binary activation is binary step activation function.).

Regarding claim 6, modified Ilias teaches the method of reducing kernel computations of claim 4, and Ilias also teaches:
	further comprising a step of determining whether to convolve subsequent kernel channels will impact the activation output value, when the potential contribution exceeds a predetermined threshold (Paragraph 0069; the values of the activation rules are calculated first, and if each value exceeds a threshold (446 in FIG. 4), that determines whether the corresponding kernel needs to be computed or can be omitted (not calculated)).

Regarding claim 7, modified Ilias teaches the method of reducing kernel computations of claim 6, and Ilias also teaches:
	wherein subsequent kernel channels are not processed if it is determined that convolving the subsequent kernel channels will not impact the activation output value (Paragraph 0075; The learned rules can indicate the kernels with zero influence so that the corresponding kernels can be excluded from computation. This means that the subsequent kernel channels are not processed if it is determined that convolving the subsequent kernel channels will not impact the activation output value.).

Regarding claim 12, modified Ilias teaches the method of reducing kernel computations of claim 4, and Ilias also teaches:
	further comprising determining the potential contribution for one or more subsequent kernels when the activation output value of the first of the ordered kernels results in the activation function being activated (Paragraph 0091; In this embodiment, a pre-specified number k of the most influential kernels, corresponding, for example, to the k larger elements of the vector SW are activated during inference. This means that the activation output value of the first of the ordered kernels results in the activation function being activated.).

Regarding claim 13, modified Ilias teaches the method of reducing kernel computations of claim 4, and Ilias also teaches:
	further comprising determining whether a subsequent convolution output will result in a change in the activation output value (Paragraph 0094; This configuration ensures the maximum possible gain from a potential deactivation of kernels, since a much more significant load corresponds to the larger kernels. The previous teaches that the k larger elements of the vector SW are activated. Which mean the only change in the activation output is being deactivated.).

Regarding claim 14, modified Ilias teaches the method of reducing kernel computations of claim 13, and Ilias also teaches:
	further comprising computing a further convolution output when it is determined that the subsequent convolution output will result in a change in the activation output value (Paragraph 0101; Such connections enable a complete deactivation of a convolutional layer without interfering with the subsequent processing stages. This means that it still computing a further convolution output when it is determined that the subsequent convolution output will result in a change in the activation output value.).

Regarding claim 16, modified Ilias teaches the method of reducing kernel computations of claim 1, and Ilias also teaches:
	wherein processing comprises convolving a first kernel channel against a first portion of the input data, and each subsequent kernel channel against said first portion of the input data (Paragraph 0104; In one embodiment, the deep learning network could be implemented as a VLSI hardware implementation, where all the filter kernels are to be implemented as separated hardware blocks in a parallel architecture where all the filter kernels are operating on the same feature map. This means that convolving a first kernel channel against a first portion of the input data, and each subsequent kernel channels against the first portion of the input data.).

Regarding claim 17, modified Ilias teaches the method of reducing kernel computations of claim 1, and Ilias also teaches:
	wherein processing comprises convolving a first kernel channel with a first portion of the input data, and subsequent kernel channels with subsequent portions of the input data (Paragraph 0104; In one embodiment, the deep learning network could be implemented as a VLSI hardware implementation, where all the filter kernels are to be implemented as separated hardware blocks in a parallel architecture where all the filter kernels are operating on the same feature map. This means that convolving a first kernel channel with a first portion of the input data, and subsequent kernel channels with subsequent portions of the input data.).

Regarding claim 18, modified Ilias teaches the method of reducing kernel computations of claim 1, and Ilias also teaches:
	wherein processing comprises convolving a first kernel channel with a first portion of the input data, and then the first kernel channel against subsequent portions of the input data (Paragraph 0104; In one embodiment, the deep learning network could be implemented as a VLSI hardware implementation, where all the filter kernels are to be implemented as separated hardware blocks in a parallel architecture where all the filter kernels are operating on the same feature map. This means that convolving a first kernel channel with a first portion of the input data, and then the first kernel channel against subsequent portions of the input data.).

Regarding claim 20, modified Ilias teaches the method of reducing kernel computations of claim 1, and Ling also teaches:
	wherein the potential contribution is calculated based on the sum of the weights of subsequent kernel channels (Section III. TAIJINET DESIGN, C. Partial Binarized Convolution, Kernel Grouping; In order to characterize the importance of each kernel, we have explored six criteria: (1); indicates that the sum of the weights being calculated for each kernel channel.).
	Further, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to combine the method of Ilias and the method of Ling because the remaining elements can also be non-zero. This allows us to learn the linear combination of output channels by remaining elements. Therefore, better accuracy can be obtained (Ling, Section III. TAIJINET DESIGN, B. Model Transformer).

Regarding claim 21, modified Ilias teaches the method of reducing kernel computations of claim 1, and Ilias also teaches:
	wherein the weights of the kernel are calculated during a training process of a convolutional neural network associated with the kernel (Paragraph 0077; In one aspect of this invention, the training of the LKAM modules takes place concurrently with the training of the rest of the network with the classic approach as indicated in the flow chart of FIG. A, using in one embodiment a back-propagation algorithm (e.g Stochastic Gradient Descend, AdaDelta, Adaptive Gradient, Adam, Nesterov's Accelerated Gradient, RMSprop etc.) and also involves the calculation of the weights).

Regarding claim 22, modified Ilias teaches the method of reducing kernel computations of claim 1, and Ilias also teaches:
	wherein the input data is an input feature map (Paragraph 0072; First the feature maps of the i-th convolutional layer are fed into this module (336 in FIGS. 3 and 440 in FIG. 4)).

Regarding claim 23, modified Ilias teaches the method of reducing kernel computations of claim 1, and Ilias also teaches:
	wherein the convolution output is an output feature map (Paragraph 0072; First the feature maps of the i-th convolutional layer are fed into this module (336 in FIGS. 3 and 440 in FIG. 4). These are processed by a number of kfi+1 kernels of size 1×1×Ci+1 (442 in FIG. 4). This procedure results in a number of kfi+1 feature maps (442 in FIG. 4)).

Regarding claim 24, modified Ilias teaches the method of reducing kernel computations of claim 1, and Ilias also teaches:
	wherein the step of determining whether to convolve subsequent kernel channels comprises considering the potential contribution of at least one of the plurality of subsequent kernels in combination with any of a bias; or a type of activation function (Paragraph 0091; when K = 1, only the most influential kernel is activated; therefore, subsequent kernel channels are not activated/convolved. When K > 1, then at least 1 subsequent kernel channel is activated. Figure 1; indicates that the step of determining whether to convolve subsequent kernel channels comprises considering a potential contribution of at least one of the one or more subsequent kernels in combination with bias and a type of activation function, which is ReLU in this case.).
	
Regarding Claim 25, it is a system claim that corresponds to method Claim 1, it is substantially similar to Claim 1, and is rejected in the same manner, the same art and reasoning applying.

Regarding Claim 26, it is a system claim that corresponds to method Claim 22, it is substantially similar to Claim 22 without any further teachings, and is rejected in the same manner, the same art and reasoning applying.

Regarding Claim 27, it is a system claim that corresponds to method Claim 24, it is substantially similar to Claim 24 without any further teachings, and is rejected in the same manner, the same art and reasoning applying.

Regarding Claim 28, it is a non-transitory computer-readable storage medium that corresponds to method Claim 1, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying. Further, Ilias also teaches a non-transitory computer-readable storage medium comprising a set of computer- readable instructions stored thereon which, when executed by at least one processor, cause the at least one processor to produce a frame, the instructions comprising (Paragraph 0113; the disclosed methods may be partially implemented in software that can be stored on a storage medium, executed on programmed general-purpose computer with the cooperation of a controller and memory, a special purpose computer, a microprocessor, or the like.).

Claim 8-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ilias, in view of Brothers and Ling as applied above, and in further view of Lai, et al., ("CMSIS-NN: Efficient Neural Network Kernels for Arm Cortex-M CPUs," 2018 Cornell University, Neural and Evolutionary Computing, pp. 1-10).

Regarding claim 8, modified Ilias teaches the method of reducing kernel computations of Claim 1, but does not explicitly teach further comprising a step of analyzing a convolution output of a kernel channel applied to a region of the input data and determining maximum contribution for the region.
Lai, however, does teach:
further comprising a step of analyzing a convolution output of a kernel channel applied to a region of the input data and determining maximum contribution for the region (Section 4.4 Pooling; Pooling is a window-based operation with a given kernel size, stride and padding. Max pooling, which calculates the maximum value, where the value being a value of all pixels within the window).
	Further, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to combine the method of modified Ilias with the method of Lai because by represent the entire region with one value it can speed-up the pooling process with no additional memory overhead. (Lai, Section 4.4 Pooling).

Regarding claim 9, modified Ilias teaches the method of reducing kernel computations of Claim 8, but does not explicitly teach wherein the analysis of the convolution output comprises determining a max pooling of the kernels over predetermined regions of the input data.
Lai, however, does teach:
	wherein the analysis of the convolution output comprises determining a max pooling of the kernels over predetermined regions of the input data (Section 4.4 Pooling; average pooling, which calculates the average value of all pixels within the window, and max pooling, which calculates the maximum value, where the value being a value of all pixels within the window).
	Further, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to combine the method of modified Ilias with the method of Lai because max pooling calculates the maximum value over predetermined regions of the input data; it helps reducing the feature dimensions and thus the number of parameters and computations in the network (Lai, Section 4.4 Pooling).

Regarding claim 10, modified Ilias teaches the method of reducing kernel computations of Claim 9, but does not explicitly teach wherein the predetermined regions are 2 x 2, 3 x 3 or 4 x 4.
Lai, however, does teach:
	wherein the predetermined regions are 2 x 2, 3 x 3 or 4 x 4 (Section 4.2 Matrix Multiplication; the matrix multiplication kernel is implemented with 2 × 2 kernels. Figure 8; image with a 3x3 kernel. Section 4.2 Matrix Multiplication; supporting a large kernel can further improve performance, but may be limited by the total number of registers. Arm Cortex-M cores have 16 architectural registers, including PC and LR. This means that 4x4 kernels are supported.)
	Further, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to combine the method of modified Ilias with the method of Lai because this enables some data reuse and saves on the total number of load instructions. (Lai, Section 4.2 Matrix Multiplication).

Regarding claim 11, modified Ilias teaches the method of reducing kernel computations of Claim 9, but does not explicitly teach wherein determining the potential contribution further comprises convolving each channel of the kernel of the max pooling consecutively.
Lai, however, does teach:
	wherein determining the potential contribution further comprises convolving each channel of the kernel of the max pooling consecutively (Figure 1; indicates that convolution layers contain channels of the kernel. A kernel usually has three kernel channels (Red, Green and Blue) as indicates in Figure 1.Table 1; indicates that convolving each channel of the kernel of the max pooling consecutively).
	Further, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to combine the method of modified Ilias with the method of Lai because max pooling calculates the maximum value over predetermined regions of the input data. It helps reducing the feature dimensions and thus the number of parameters and computations in the network (Lai, Section 4.4 Pooling).

Regarding claim 15, modified Ilias teaches the method of reducing kernel computations of Claim 1, but does not explicitly teach further comprising storing the convolution output if the convolution output is a maximal value.
Lai, however, does teach:
	further comprising storing the convolution output if the convolution output is a maximal value (4.4 Pooling; Max pooling calculates the maximum value of all pixels within the window…additional memory may be required to store the intermediate results after x-pooling. Table 1, in dictates that max pooling are being used to produce the convolution output. This means that the convolution output is a maximal value.).
	Further, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to combine the method of modified Ilias with the method of Lai in order to allow the total number of operations to be reduced. (Lai, Section 4.4 Pooling).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Rutten whose telephone number is (571)272-3703. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571)272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D. Rutten/Primary Examiner, Art Unit 2121